Exhibit 10.3

 

EXHIBIT A-3 TO FOURTH AMENDMENT OF LOAN AND SECURITY AGREEMENT

 

SECOND ALLONGE

 

This Second Allonge (“Allonge”), dated April 27, 2018, is to the Secured
Revolving Promissory Note dated as of December 12, 2016 in the maximum principal
amount outstanding at any time of $1,000,000.00 (as amended by an Allonge dated
November 13, 2017, the “Note”) made by Creative Realities, Inc., a Minnesota
corporation, Creative Realities, LLC, a Delaware limited liability company, and
Conexus World Global, LLC, a Kentucky limited liability company, jointly and
severally (each, and together herein referred to as “Maker”), payable to the
order of Slipstream Communications, LLC, an Anguillan limited liability company
(the “Holder”).

 

The Note was issued pursuant to that certain Loan and Security Agreement by and
between, inter alia, Maker and the initial Holder dated as of August 16, 2016
(as amended by the First Amendment thereto dated as of the First Amendment
Effective Date, the Second Amendment thereto dated as of the Second Amendment
Effective Date, the Third Amendment thereto dated as of the Third Amendment
Effective Date, and the Fourth Amendment thereto dated as of the date hereof,
and as it may be further amended, restated, supplemented, modified or otherwise
changed from time to time, the “Loan Agreement”), and are subject to the terms
and conditions thereof.

 

The Note is hereby amended as follows:

 

(a) The two references therein to “$1,000,000” are hereby changed to
“$2,100,000”; and

 

(b) Section 1(a) of the Note is hereby amended to insert after the phrase “in
cash” the phrase “(except as provided in the Loan Agreement)”.

 

Except as expressly amended hereby, the Note, including without limitation the
default and acceleration provisions thereof, remain in full force and effect,
and Makers hereby confirm their liability thereunder to Holder.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 



   

 

 

IN WITNESS WHEREOF, this Second Allonge is executed and attached, or copies
attached, to the Note on the date first set forth above.

 

  MAKERS       CREATIVE REALITIES, INC.       CREATIVE REALITIES, LLC      
CONEXUS WORLD GLOBAL, LLC         By: /s/ Richard Mills   Name: Richard Mills  
Title: CEO

 

  HOLDER       SLIPSTREAM COMMUNICATIONS, LLC         By: /s/ Alec Machiels    
Alec Machiels

 

[Signature page to Second Allonge to Secured Revolving Promissory Note]

 



   

